DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-11, 13-26, 29 and 30 are pending in the application. Claims 13-26 are withdrawn.  Claims 1-5, 7-11, 29 and 30 are currently under examination.
This office action is in response to the amendment filed on 12/8/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, 13-26, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claims 1 and 7 are amended to add the limitation of “substantially eliminating collateral on-site or off-site DNA mutagenesis.” Applicant pointed to specification at page 7, lines 1-3; page 22, lines 22-26; page 36, lines 14-15; page 39, lines 23-25; and Figure 5 for support of the amendment.  A review of the cited section illustrates only text cited on page 36, lines 14-15 addresses collateral damage: “cells bearing a corrected eGFP gene exhibited no collateral damage and no onsite mutagenesis.”  The fact one working example in the specification) disclose cells bearing a corrected eGFPgene exhibited no collateral damage that applicant may now wish to extend to broadly covered by the scope of the newly amended claims after the filing date of the as-filed application, does not provide any legal basis showing that applicant is possesses the specific claimed subject matter as claimed in the new claims at the time the invention was made.  On page 39, lines 23-25, it states “the 72NT oligonucleotide was utilized since targeting the non-transcribed strand at this ssODN lengh leads to a higher level of gene editing.  In addition the use of complementary oligonucleotide, targeting the transcribed strand, leads to artefactual annealing to the sgRNA component of the CRISPR/Cas9 complex, reducing overall activity.” As such, the cited section does not support the added limitation “substantially eliminating collateral on-site or off-site DNA mutagenesis” as claimed.  Therefore, the claims are rejected for containing new matter.  Dependent claims 2-5, 8-11, 29 and 30 are rejected for same reason because they depend on claims 1 and 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the word “substantially” renders the claim indefinite because it is unclear what will meet the limitation “substantially eliminating.”  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 2-5, 8-11, 29 and 30 are rejected for same reason because they depend on claims 1 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection based on Church and Engstrom has been replaced with the new rejection set forth below to address the amendment.  
Claims 1-5, 7-11, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (eLIFE 2014, 3: e04766,pages 1-13), in view of Anderson et al (US 20170015994).  
Lin et al. teach a method of enhanced homology-directed human genome engineering by controlled timing of CRISPR/Cas9 delivery (see title and abstract).  Lin et al. teach the method comprises the steps of: cleaving a DNA in the synchronized and released population of cells using at least one CRISPR/Cas9 system comprising a ribonucleoprotein complex (RNP), repairing the cleavage site by annealing the cleaved DNA with a single stranded deoxyoligonucleotide comprising a first region complementary to the first cleavage site and a second region complementary to the second cleavage site and (see abstract and page 2, 1st paragraph).  Lin et al. teach the ssODN comprises 183 nucleotides (see Figure 1 and legend on pages  and 4).  Lin et al. teach that the homology arm is about 90 nt (see Figure 2C and legend).  Lin et al. teach that the first and second region are directly linked.  
The only difference between the teaching from Lin et al. and the claimed method is that Lin et al. does not teach the inclusion a single mismatched nucleotide in the ODN donor compared to DNA template.
Anderson et al. teach a method of genome editing using CRISPR system and a donor polynucleotide to correct point mutation diseases (see paragraph [0136], [0014]).  
It would have been obvious to an ordinary skilled in the art to include in the ssODN donor a single mismatch nucleotide based on the combined teaching of Lin et al. and Anderson et al.  The ordinary skilled in the art would recognize that there are many diseases comprising a point mutation in the genome of an organism may be corrected by HDR induced by CRISPR system based on the teaching from Anderson et al. The ordinary skilled in the art would have been motivated to include a single nucleotide mismatch in the ssODN taught by Lin et al. to correct such mistake when needed. The ordinary skilled in the art would have reasonable expectation of success to generate such ssODN based on the knowledge in the prior art as evidenced by the teaching of Anderson et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
Applicant argues the combination of Lin et al., and Anderson et al. fails to teach the claimed method steps of claim 1.  Applicant argues that Lin’s method produces undesirable on-site and off-site DNA mutagenesis.  Applicant cites Rivera-Torres and states that collateral mutagenesis is a very significant issue when using CRISPR/Cas systems for DNA repair.  Applicant asserts that the specification discussed the problem of collateral mutagenesis at page 42, line 23-page 43, line 4.  Applicant asserts that the claimed method generates a repaired DNA comprising a repaired nucleotide complementary to the single mismatched nucleotide of the singles stranded (deoxy)oligonucleotide and substantially eliminates collateral on-site or off-site DNA mutagenesis.  Applicant argues that the working example showed “cells bearing a corrected eGFP gene exhibited no collateral damage and no onsite mutagenesis,” citing page 36, lines 7-21.  Applicant alleges that the claimed invention demonstrated superior result over the prior art such as Lin et al. through the ability to repair a single point mutation without collateral on-site and off-site mutagenesis.  Applicant argues that the teaching from Anderson does not remedy the deficiency because there is no teaching from the Anderson that would result in Lin et al.’s method substantially eliminating collateral on-site or off-site mutagenesis.  Applicant alleges that merely adding Anderson et al.’s ssDNA to Lin et al.’s method does not result in Applicant’s claimed method as a whole.
The above arguments have been fully considered but deemed unpersuasive.  The claimed method of claim 1 and 7 comprises two active steps: 1) cleaving a DNA in the synchronized and released population of cells using RNP complex of CRISPR/Cas9 system; and 2) repair the cleavage site with a ssDNA comprising complementary to the first and second cleavage site and at least one deoxynucleotide adjacent to the first and second cleavage end of the DNA, and a single mismatched nucleotide compared to the DNA.  The claim scope is not limited by the “whereby” clause because it does not require steps to be performed. MPEP 2111.04 [03] set forth: “the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the claimed method does not recite any additional steps that directed to this result, it is interpreted that any disclosure renders obvious the two steps recited in claims 1 and 7 would result in the result a) and b) in the “whereby” clause.  As discussed in the above rejection, the combined teaching from Lin and Anderson renders obvious of the two steps recited in claims 1 and 7.  Dependent claims 2-5, 8-11, 29 and 30 do not recite additional steps to achieve the result recited in “whereby” clause either.  Therefore, they would have obvious to an ordinary skilled in the art at the time the application was filed in view of the combined teaching from Lin and Anderson.  This rejection is thus still considered proper and maintained.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636